Citation Nr: 1102271	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a low 
back disorder, to included sciatica of the bilateral lower 
extremities.

2.  Entitlement to service connection for a low back disorder, to 
included sciatica of the bilateral lower extremities.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to special monthly compensation based on the loss 
of use of a creative organ.

REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969 
and from October 1971 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the RO.  The 
Veteran testified before the undersigned Veterans Law Judge (VLJ) 
in a hearing at the RO in October 2010.  A transcript of this 
hearing is of record.

The issues of entitlement to service connection for a low back 
disorder, to included sciatica of the bilateral lower extremities 
and service connection for an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claims of service connection for a lower back 
disorder and an acquired psychiatric disorder were previously 
denied by the RO in a rating decision in October 1988.  There was 
no timely appeal and the decision became final.

2.  The evidence received since the October 1988 decision relates 
to an unestablished fact and raises a reasonable possibility of 
substantiating the claims of service connection for a lower back 
disorder and an acquired psychiatric disorder.

3.  The Veteran is not shown to have a disorder manifested by 
hepatitis C due to event or incident of her period of service.

4.  There is no evidence that the Veteran has anatomical loss of 
a creative organ.


CONCLUSIONS OF LAW

1.  The RO's rating decision in October 1988 denying service 
connection for a lower back disorder and an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claims of service connection for a lower back disorder and an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002& 
Supp 2009); 38 C.F.R. § 3.156 (2010).

3.  A disability manifested by hepatitis C is not shown to be due 
disease or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  Special monthly compensation based on anatomical loss of a 
creative organ is not warranted. 38 U.S.C.A. § 1114(k) (West 2002 
and Supp. 2009); 38 C.F.R. § 3.350(a)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in June 2006, November 2006 and March 2010.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist her in completing her claims and identified 
her duties in obtaining information and evidence to substantiate 
her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the noted 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material. The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  Given that new and material evidence has been 
received to reopen the claims for service connection for lower 
back and acquired psychiatric disorders at this time, the Board 
finds that no further assistance in developing the facts 
pertinent to reopen the Veteran's claims is required.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations-New and Material

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Factual Background and Analysis-New and Material

The claims for service connection for a lower back disorder and 
an acquired psychiatric disorder were denied on the merits in a 
RO rating decision issued in October 1988.  With regard to the 
lower back disorder, the RO found that the service treatment 
records did not confirm the Veteran's report of an in-service 
fall in which she injured her back.  In addition, there was no 
evidence of chronicity or continuity of lower back and acquired 
psychiatric disorders since service.  Furthermore, there was no 
evidence of currently diagnosed lower back and acquired 
psychiatric disabilities.  

Although properly notified of that October 1988 decision, the 
Veteran did not file a timely appeal and that decision is final.  
The evidence of record at the time of the October 1988 denial 
included service treatment records from the first period of 
service, various lay statements from the Veteran regarding her 
claims and the treatment received and prior rating decisions 
related to her claim for an increased rating for pelvic 
inflammatory disease (PID) and the evidence used in the 
disposition thereof (including a September 1988 VA examination 
report).  

Since the October 1988 rating decision, the additional evidence 
received includes service treatment records from her second 
period of service, voluminous VA and private treatment records 
dated through March 2010 documenting treatment for diagnosed 
degenerative disc disease of the lumbar spine and an acquired 
psychiatric disorder manifested by bipolar disorder and 
depression, the transcript of the Veteran's October 2010 hearing 
before the undersigned in which the Veteran generally testified 
concerning her claimed disabilities and various lay statements 
submitted by the Veteran regarding her claims.  The credibility 
of this evidence is presumed for the purposes of reopening a 
previously denied claim.  See Justus supra.

This new evidence of record raises a reasonable possibility of 
substantiating the Veteran's claims of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claims of service connection for a lower back disorder 
and an acquired psychiatric disorder.  

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence. 38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

Subsequent to service, VA and private facility records are 
replete with reference to treatment for and findings referable to 
cirrhosis of the liver.  However, there is no medical evidence of 
record that the Veteran has a current disability manifested by 
hepatitis C.  In this regard, the Board is aware of a November 
2000 private treatment record indicating the hepatitis C antibody 
was "reactive" but there was no diagnosis or follow-up testing 
to confirm a diagnosis of hepatitis C.  See 61 Fed. Reg. 20440, 
20,445 (May 7, 1996); Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (holding that a symptom without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).  As recently as May 2009, during hospitalization at 
the Lancaster General Hospital, the diagnosis included cirrhosis 
of the liver, but did not include hepatitis C among the numerous 
diagnoses listed.  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Despite the noted past finding of the reactivity to the 
hepatitis C antibody, there is no evidence of a current 
disability for VA purposes related thereto causally related to 
her periods of service.  See Sanchez-Benitez supra.  For these 
reasons, the Board finds that service connection for hepatitis C 
is not warranted in this case.

The Board is aware that the Veteran has not been afforded a VA 
examination with an opinion as to the etiology of her claimed 
hepatitis C.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, however, there is no 
evidence linking her claimed hepatitis C to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to her.  Accordingly, the Board finds that an 
etiology opinion(s) is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in her belief that her 
claimed hepatitis C is causally related to her periods of 
service.  Although she may sincerely believe that her hepatitis C 
was the result of her service, as a lay person, she is not 
competent to render a medical diagnosis or an opinion concerning 
medical causation. See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis).  The law is 
clear that for the award of service connection, the record must 
show that hepatitis C was incurred in or aggravated by service.  
In the absence of such evidence or satisfaction of applicable 
presumptive provisions, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal, with regard to the claims for service 
connection for a hepatitis C is denied.

Laws and Regulations-Special Monthly Compensation (SMC)

Special monthly compensation is a statutory award, in addition to 
awards based on the schedular evaluations provided by the 
diagnostic codes in the VA Rating Schedule.  Claims for SMC, 
other than those pertaining to one-time awards and an annual 
clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), 
and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, has suffered the anatomical loss 
or loss of use of one or more creative organs. 38 U.S.C.A. § 
1114(k), 38 C.F.R. § 3.350(a).  Loss of a creative organ will be 
shown by acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ. 38 
C.F.R. § 3.350(a)(1)(i).



Factual Background and Analysis

The Veteran is seeking SMC based on anatomical loss of a creative 
organ.  Service connection has been established for pelvic 
inflammatory disease, presently rated 30 percent disabling.  

In a December 1996 VA gynecological examination, the Veteran 
complained of pelvic pain which had progressively increased over 
the past thirty years.  She had continued pain in the lower 
abdomen with radiation to both groin areas as well as significant 
back pain.  She reported that she was unable to have sexual 
intercourse because the pain increased with any attempt at 
intercourse.  Reportedly, ultrasound performed in February 1996 
showed significant scarring.  She indicated that she had three 
miscarriages in the past which she had been told were due to the 
scarring.  Following the examination, the diagnosis was chronic 
pelvic inflammatory disease.  

During an April 2007 VA gynecological examination, the Veteran 
complained of constant pelvic pain ongoing for the past 40 years.  
The pain was located in both quadrants of her pelvis and the 
Veteran also reported having a continuous clear vaginal 
discharge.  She complained the pain was very excruciating and 
even prevented her from getting out of bed or engaging in 
activity on certain days.  She had been unable to have sexual 
intercourse for the last 20 years because of the significant 
pelvic pain.  This inability to have intercourse had a great 
impact on her personal relationships and had caused the Veteran 
to become depressed.  Her last PAP test was normal and she was 
not taking any hormonal medication.  She had five pregnancies and 
suffered three miscarriages, reportedly due to her pelvic 
inflammatory disease.  Objectively, her external genitalia 
examination was within normal limits.  The vaginal canal was well 
rugated.  There was a small amount of clear vaginal discharge.  
Cervix was clear and without lesions.  Uterus was within normal 
limits in size and contour.  There was some mild pain to 
palpation in the area of the adnexa and pelvic ligaments 
bilaterally.  She did have a +1 anterior wall vaginal prolapsed; 
however, there was no evidence of prolapsed uterus.  Rectal 
examination was unremarkable.  The diagnosis was chronic pelvic 
pain secondary to pelvic inflammatory disease.

While the record clearly shows that the Veteran has a 
longstanding history of chronic pelvic inflammatory disease, 
there is simply no medical evidence or opinion even suggesting 
that she has anatomical loss of a creative organ related to 
service or to her service-connected pelvic inflammatory disease.  
Based on the foregoing, the Board finds that SMC for anatomical 
loss of a creative organ is not warranted.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a lower back disorder and an 
acquired psychiatric disorder to this extent, the appeal is 
allowed.

Service connection for hepatitis C is denied.

Entitlement to SMC based on anatomical loss of a creative organ 
is denied.


REMAND

Having reopened the claim for entitlement to service connection 
for an acquired psychiatric disorder, the Board finds that 
additional development is necessary.  As an initial matter, the 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Courts are applicable to this appeal.

The Veteran contends that she has a current acquired psychiatric 
disorder that onset during her periods of service.  In May 1968, 
she complained of nervous tension and was prescribed Librium.  In 
her June 1969 separation examination report of medical history, 
she complained of nervous trouble, further explained as episodes 
of anxiety.  During her second period of service, in February 
1972, the Veteran was seen for complaints of nervousness.  The 
diagnosis was passive aggressive type personality.  Her May 1972 
separation examination report noted abnormal psychiatric 
evaluation; passive aggressive personality was again diagnosed.  
Subsequent to service, the record is replete with documentation 
of treatment for an acquired psychiatric disorder manifested by 
bipolar disorder, anxiety and depression.

The Board is aware that congenital or developmental 
abnormalities, such as personality disorders, are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, 
service connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury (see 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993)). 

Regarding her low back disorder, service treatment records reveal 
that in May 1968, she complained of back pain that radiated to 
the front, with dysuria.  She gave a history of a urinary tract 
infection and vaginitis.  Subsequent to service, she has 
complained of low back pain and has a diagnosis of advanced disc 
and degenerative changes/spondylosis of the lower lumbar spine 
(VA X-ray report, September 2005).  It has been argued that there 
has been no opinion rendered regarding a relationship between the 
in-service low back complaint and the post-service low back 
disorder to include sciatica of the bilateral lower extremities.

Given the Veteran's contentions, in light of the back complaint 
in service and the noted treatment for psychiatric symptoms 
during her second period of service and the currently diagnosed 
low back and psychiatric disorders, the Board finds that a VA 
examination is necessary to clarify etiology of the claimed 
disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding her 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for her low back and/or 
an acquired psychiatric disorder.  After 
she has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  After the foregoing development has 
been completed, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent and likely 
etiology of the claimed acquired 
psychiatric disorder.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
to the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Based on a review 
of the claims file and the clinical 
findings of the examination, the physician 
should specifically identify/diagnosis the 
Veteran's current acquired psychiatric 
disorder, if found, and opine as to whether 
any such current psychiatric disorder at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
onset in service or is otherwise 
etiologically related to her periods of 
service.  
A complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report(s).  

4.  The Veteran should be afforded a VA 
Spine examination to determine the etiology 
of the low back disorder.  All indicated 
tests and studies are to be performed, and 
a comprehensive social and occupational 
history to include any history of motor 
vehicle or occupational injuries involving 
the back, and any worker compensation 
claims for the back are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the physician should specifically 
identify/diagnosis the Veteran's current 
low back disorder, and opine as to whether 
any such current low back disorder at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
onset in service or is otherwise 
etiologically related to her periods of 
service.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claim.

6.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


